Citation Nr: 1604242	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  16-02 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to VA vocational rehabilitation and employment benefits under 38 U.S.C. Chapter 31. 


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to May 1991.  Subsequently, the Veteran was a member of the Army National Guard of Maryland from August 1991 to November 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In this case, the Veteran was originally scheduled for a Central Office hearing in connection with his appeal.  However, the Veteran explained that he was unable to travel to Washington, D.C. for the scheduled hearing.  He was rescheduled for a video conference hearing at the St. Petersburg, Florida RO.  Again, he stated that he was unable to travel to the RO for the hearing.  Accordingly, he waived his right to appear for a hearing.  The hearing request is withdrawn.  See 38 C.F.R. § 20.704(e) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, to be eligible for VA vocational rehabilitation and employment benefits under 38 U.S.C. Chapter 31, a veteran must have a service-connected disability.  38 U.S.C.A. § 3102; 38 C.F.R. § 21.40.  Currently, the Veteran is not service-connected for any disability.  However, as discussed in a separate decision by the Board, the Veteran's claims for entitlement to service connection for numerous disabilities have been remanded for additional development.  Accordingly, the Board must defer adjudication of the issue of entitlement to VA vocational rehabilitation and employment benefits under 38 U.S.C. Chapter 31 as the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

In addition, the AOJ must determine whether there is a separate folder pursuant to VA vocational rehabilitation and employment benefits.  If so, the folder must be associated with the record.   



Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's Vocational Rehabilitation and Employment folder.  If a separate folder does not exist or has otherwise been uploaded to the electronic claims folder, the AOJ must document this in the record.  

2.  Following readjudication of the service connection issues as addressed by the Board's separate decision and completion of any other development required, readjudicate the issue of entitlement to VA vocational rehabilitation and employment benefits under 38 U.S.C. Chapter 31.  If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).














	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




